Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 01/22/2021, 12/30/2020, 10/26/2020, and 11/18/2019, have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagakura (US 9,118,197) in view of Gibbs (US PGPub 2014/0103933).

a current measuring unit configured to measure a charge current of the battery (Abstract; “internal resistance line indicating a relationship between a value of a charging current and a value of a voltage of a battery”; Claim 1 teaches a “voltage detector”; Figure 10, item S1); 
a memory configured to store a plurality of voltage-current characteristic profiles (Column 5, line 50-55; “a memory” is inherent to accomplish the set forth calculations in Column 5 as without a memory unit no calculations can ever be done); and 
a control unit operably coupled to the current measuring unit and the memory, the control unit (Column 4, line 40-50; “Battery Controller 8”)being configured to: 
determine a reference profile from the plurality of voltage-current characteristic profiles based on a state of charge and a temperature of the battery, the reference profile including a start point, an end point (Column 13, lines 1-15 “temperature T of the battery 4”), and 
a plurality of intermediate points disposed between the start point and the end point (Figures 4-6 shows intermediate points Sinp, Strg, and Smax); 
determine the internal resistance of the battery based on the start point and the end point (Figure 10, item S10);
set one of the plurality of intermediate points as a reference point (Figure 6, where the Smax points are the relevant reference points); 
determine a reference resistance that is lower than the internal resistance based on the reference point and the end point (Figure 8; Column 11, lines 40-52); and 

	Nagakura is specifically silent as to an optimal resistance that is larger than the internal resistance.
	Gibbs teaches an optimal resistance that is larger than the internal resistance (¶¶65-69 “data structures that take into account one or more battery-related optimizing parameters in the correlation between internal resistance and capacity may be created through bench testing and the empirical data resulting therefrom”).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Nagakura teaches the need to determine the maximum voltage with internal resistance.  Gibbs teaches specifically that such parameters must be optimized.  One would be motivated to make this combination as to accurately determine the provide the proper amount of power to the batteries.

As to Claim 2,  Nagakura teaches wherein: the control unit is further configured to determine the internal resistance by dividing a difference between a voltage of the start point and a voltage of the end point by a current of the end point; and the voltage of the start point indicates an open-circuit voltage of the battery corresponding to the state of charge and the temperature of the battery (See generally Columns 5-7).



As to Claim 4, Nagakura teaches wherein the control unit is further configured to determine the reference resistance based on the voltage of the reference point, the current of the reference point, the voltage of the end point, and the current of the end point (Fig. 10, item S3).

As to Claim 7, Nagakura teaches wherein the control unit is further configured to determine an intermediate point closest to the end point among the plurality of intermediate points as the reference point (Column 6, lines 55-67 teaches the derivation of an intersection point.  The derived intersection point would be the closest intermediate point to the end point as they may be the same point which is the closest possible position).

As to Claim 8, Nagakura teaches a battery pack comprising the battery management system according to claim 1 (Column 3, lines 21 teaches “a battery 4”).


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagakura (US 9,118,197) in view of Gibbs (US 2014/0103933) and further in view of Scott (“Impact of High Fidelity Battery models for Vehicle Applications,” University of Waterloo, CA, 2015) .



    PNG
    media_image1.png
    382
    924
    media_image1.png
    Greyscale

Neither Nagakura nor Gibbs teaches the above limitation.  Scott, however does teach this application of Ohms law (p.24-28).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Nagakura teaches the need to determine the maximum voltage with internal resistance.  Gibbs teaches specifically that such parameters must be optimized.  The skilled artisan would also apply the well-known Ohms law to determine a reference resistance as Scott demonstrates.  One would be motivated to make this combination as to accurately determine the provide the proper amount of power to the batteries.

As to Claim 6, neither  Nagakura nor Gibbs teaches wherein the control unit is further configured to determine the optimal resistance using the following Equation 2, where

    PNG
    media_image2.png
    207
    901
    media_image2.png
    Greyscale

	Scott, however does teach this application of Ohms law (p.24-28).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/ROY Y YI/Primary Examiner, Art Unit 2852